Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 28, 2009 Via Edgar and Facsimile Mr. Gary R. Todd Reviewing Accountant Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 0610 Washington, DC 20549 Re: ACL Semiconductors Inc. Form 10-K for the Fiscal Year Ended December 31, 2008 Filed April 14, 2009 File No. 000-50140 Dear Mr. Todd: On behalf of our client, ACL Semiconductors Inc. (the  Company ), and in connection with the comments of the staff of the Securities and Exchange Commission (the  Commission ) with respect to the above-referenced report as set forth in your letter, dated September 22, 2009 (the  Comment Letter ), and our letters to the Commission, dated September 25, 2009 and October 9, 2009, we wish to update the Commission that the Company is still working with its auditors in addressing the Comment Letter and expects to submit its response by the end of business on November 30, 2009. Please contact the undersigned if we may be of assistance. Sincerely, /s/ John Watkins John Watkins cc: Jeanne Bennett Mr. Kenneth Chan Mr. Alan Yang
